DETAILED ACTION
This office action is in responsive to an error within the Examiner’s Amendment from the Notice of Allowance mailed on 1/15/21.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Philip T. Mazoki on 12/22/20.
The Examiner has made the following changes to the claims.  Additions to the claims are reflected by underline (example) and deletions are reflected by a strikethrough (
Relative to the claims entered on 11/25/20, the application has been amended as follows: 

Claim 1
 1. (Currently Amended) A computer-based method for generating a computer-aided design (CAD) model of a real-world object from a finite element mesh, the CAD model employed in finite element simulations of the real-world object and the method comprising:
selecting one mesh-element-face on a finite element mesh for each respective geometric face of a geometric object, the finite element mesh representing the geometric object to be formed of each respective geometric face wherein, the geometric object represents the real-world object and each selected mesh-element-face corresponds to a different respective faces;
in response to selecting one mesh-element-face for each respective geometric face, generating geometric faces, including, for a given geometric face, detecting the plurality of respective mesh-element-faces that represent the given geometric face to be generated from the selected one mesh-element-face;
stitching together the generated geometric faces to make a geometric shell of the geometric object representing the real-world object; and
performing a finite element simulation using the geometric shell to determine behavior of the real-world object;
the generating, stitching, and performing being automatically implemented by a processor.
Claim 3
3.    (Currently Amended) The method of Claim 1 wherein generating the geometric faces comprises:
determining respective geometric surfaces corresponding to each selected mesh-element-face;
using each selected mesh-element-face and the finite element mesh, identifying bounding edges of each geometric face to be generated; and
generating each geometric face using the determined geometric surfaces and identified bounding edges.
Claim 5
5.    (Currently Amended) The method of Claim 1 further comprising:
faces for a geometric face to be generated; and
from the selected one or more mesh-element-faces, detecting neighboring mesh-element-faces that represent the geometric face to be generated.
Claim 6
6.    (Currently Amended) The method of Claim 1 further comprising:
selecting one or more mesh-element-faces for a geometric face to be generated; and
specifying a number of mesh-element-face layers surrounding the selected one or more mesh-element-faces that represent the geometric face to be generated.
Claim 7
7.    (Currently Amended) The method of Claim 1 further comprising:
selecting a mesh-element-face for a geometric face to be generated, the selected mesh-element-face having a respective normal;
specifying an angle; and
detecting neighboring mesh-element-faces, each with a respective normal, starting
from the selected mesh-element-face, wherein the respective normal of each detected mesh-element-face intersects the respective normal of adjacent mesh-element-faces at an angle less than the specified angle, the detected mesh-element-faces representing the geometric face to be generated.
Claim 8
8.    (Currently Amended) The method of Claim 1 further comprising:
selecting a mesh-element-face for a geometric face to be generated, the selected mesh-element-face having a respective normal;
specifying an angle; and
faces each with a respective normal, wherein the respective normal of each detected mesh-element-face intersects the respective normal of the selected mesh-element-face at an angle less than the specified angle, the detected mesh-element-faces representing the geometric face to be generated.
Claim 10
10.    (Currently Amended) The method of Claim 1 wherein selecting one mesh-element-face on the finite element mesh for each geometric face of a geometric object comprises:
selecting a node, an edge, and/or a mesh-element-face.
Claim 11
11.    (Currently Amended) A system for generating a computer-aided design (CAD) model of a real-world object from a finite element mesh, the CAD model employed in finite element simulations of the real-world object and the system comprising:
an interface configured to allow a user to select one mesh-element-face on a finite element mesh for each respective geometric face of a geometric object, the finite element mesh representing the geometric object to be formed of each respective geometric face wherein, the geometric object represents the real-world object and each user selected mesh-element-face corresponds to a different respective geometric face of the geometric object and each different respective geometric face is represented by a plurality of respective mesh-element-faces;
a geometry generation module configured to:
generate geometric faces from each user selected mesh-element-face, including, for a given geometric face, detecting the plurality of respective mesh-element-faces that represent the given geometric face to be generated from the user selected one mesh-element-face;

perform a finite element simulation using the geometric shell to determine behavior of the real-world object.
Claim 13
13. (Currently Amended) The system of Claim 11 wherein the geometry generation module is further configured to:
determine respective geometric surfaces corresponding to each selected mesh-element-face;
identify bounding edges of each geometric face to be generated using each selected mesh-element-face and the finite element mesh; and
generate each geometric face using the determined geometric surfaces and identified bounding edges.
Claim 15
15. (Currently Amended) The system of Claim 11 further configured to:
allow a user to select one or more mesh-element-faces for a geometric face to be generated; and
detect neighboring mesh-element-faces of the selected one or more mesh-element-faces that represent the geometric face to be generated.
Claim 16
16. (Currently Amended) The system of Claim 11 further configured to:
allow a user to select one or more mesh-element-faces for a geometric face to be generated; and
face layers surrounding the selected one or more mesh-element-faces that represent the geometric face to be generated.
Claim 17
17. (Currently Amended) The system of Claim 11 further configured to:
allow a user to select a mesh-element-face for a geometric face to be generated, the selected mesh-element-face having a respective normal;
allow a user to specify an angle; and
detect neighboring mesh-element-faces, each with a respective normal, starting from the selected mesh-element-face, wherein the respective normal of each detected mesh-element-face intersects the respective normal of adjacent mesh-element-faces at an angle less than the specified angle, the detected mesh-element-faces representing the geometric face to be generated.
Claim 18
18. (Currently Amended) The system of Claim 11 further configured to:
allow a user to select a mesh-element-face for a geometric face to be generated, the selected mesh-element-face having a respective normal;
allow a user to specify an angle; and
detect mesh-element-faces each with a respective normal, wherein the respective normal of the selected mesh-element-face intersects the respective normal of each detected mesh-element-face at an angle less than the specified angle, the detected mesh-element-faces representing the geometric face to be generated.


Claim 19
19. (Currently Amended) The system of Claim 11 wherein the interface is configured to allow a user to select each mesh-element-face on the finite element mesh for each geometric face of a geometric object by selecting a node, an edge, and/or a mesh-element-face.
Claim 20
20.    (Currently Amended) A computer program product generating a computer-aided design (CAD) model of a real-world object from a finite element mesh, the CAD model employed in finite element simulations of the real-world object, the computer program product executed by a server in communication across a network with one or more clients and comprising:
a non-transitory computer readable medium, the computer readable medium comprising program instructions which, when executed by a processor causes:
selecting one mesh-element-face on a finite element mesh for each respective geometric face of a geometric object, the finite element mesh representing the geometric object to be formed of each respective geometric face wherein, the geometric object represents the real-world object and each selected mesh-element-face corresponds to a different respective geometric face of the geometric object and each different respective geometric face is represented by a plurality of respective mesh-element-faces;
in response to selecting one mesh-element-face for each respective geometric face, generating geometric faces, including, for a given geometric face, detecting the plurality of respective mesh-element-faces that represent the given geometric face to be generated from the selected one mesh-element-face;

performing a finite element simulation using the geometric shell to determine behavior of the real-world object.

                               Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While online reference Reconstruction of a CAD model from a deformed mesh, written by Louhichi et al teaches rebuilding a CAD model from a deformed mesh, Mariani et al. (U.S. PGPub 2011/0298799) teaches synthesizing and replacing faces of image objects, Chen et al. (U.S. PGPub 2006/0100502) teaches calculating the level of stress on different locations of the mesh model, online reference Extraction of boundary representation from surface triangulations, written by Krysl et al. teaches constructing a boundary representation of solids given through their tessellated boundaries, online reference Mesh-based geometry, written by Owen et al. teaches providing a geometry foundation for existing unite element based models so that standard mesh generation tools can be used without requiring CAD-based modelling systems, Lim et al. (U.S. PGPub 2002/0072883) teaches simulating geological structures and corresponding fluid flow, Takayama (U.S. PGPub 2011/0074769) teaches providing a resource generation program capable of reducing the burden on a developer, and of reducing a storage capacity needed to store an overhead map corresponding to a virtual three-dimensional space, Yassour et al. (U.S.PGPub 2006/0054774) teaches a non-contact support platform for supporting without contact a stationary or traveling object by air-cushion induced forces, none of these reference taken either alone or in combination with the prior art of record disclose, 
Claim 1 “selecting one mesh-element-face on a finite element mesh for each respective geometric face of a geometric object, the finite element mesh representing the geometric object to be formed of each respective geometric face wherein, the geometric object represents the real-world object and each selected mesh-element-face corresponds to a different respective geometric face of the geometric object and each different respective geometric face is represented by a plurality of respective mesh-element-faces; 
in response to selecting one mesh-element-face for each respective geometric face, generating geometric faces, including, for a given geometric face, detecting the plurality of respective mesh-element-faces that represent the given geometric face to be generated from the selected one mesh-element-face; 
stitching together the generated geometric faces to make a geometric shell of the geometric object representing the real-world object”

a geometry generation module configured to:
generate geometric faces from each user selected mesh-element-face, including, for a given geometric face, detecting the plurality of respective mesh-element-faces that represent the given geometric face to be generated from the user selected one mesh-element-face;
stitch together the generated geometric faces to make a geometric shell of the geometric object representing the real-world object”
Claim 20 “selecting one mesh-element-face on a finite element mesh for each respective geometric face of a geometric object, the finite element mesh representing the geometric object to be formed of each respective geometric face wherein, the geometric object represents the real-world object and each selected mesh-element-face corresponds to a different respective geometric face of the geometric object and each different respective geometric face is represented by a plurality of respective mesh-element-faces;
in response to selecting one mesh-element-face for each respective geometric face, generating geometric faces, including, for a given geometric face, detecting the plurality of respective mesh-element-faces that represent the given geometric face to be generated from the selected one mesh-element-face;
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128